                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

NEVA COSTNER,                                 )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      Case No. 1:17-CV-210-SNLJ
                                              )
DOLGENCORP, LLC,                              )
                                              )
              Defendant.                      )

                             MEMORANDUM AND ORDER

       This matter is before the Court on defendant’s motion for sanctions (#52). This

Court ordered plaintiff to pay defendant $255 in attorneys’ fees by March 8, 2019

following the Court’s granting of defendant’s motion to compel plaintiff to appear at a

deposition. Plaintiff has not paid defendant. Plaintiff responded to the motion for

sanctions on the same day the motion was filed. She states that counsel sent a check to

defense counsel that day, and that mere inadvertence and not purposeful conduct caused

the delay. Defendant has not filed a reply.

       Accordingly,

       IT IS HEREBY ORDERED that defendant Dolgencorp’s motion for sanctions

(#53) is DENIED as moot.

       So ordered this 24th    day of May, 2019.

                                                  _______________________________
                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE
